UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
TRUE THE VOTE, INC.,                       )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )   Civil Action No. 13-734 (RBW)
                                          )
                                          )
INTERNAL REVENUE SERVICE, et al.,          )
                                           )
            Defendants.                   )
__________________________________________)

                                        MEMORANDUM OPINION

         The plaintiff, True the Vote, Inc., filed this civil action against the Internal Revenue

Service (“IRS”), the United States of America, and several IRS officials in both their official and

individual capacities, 1 alleging violations of the Frist Amendment, the Internal Revenue Code,

26 U.S.C. § 6103 (2012), the Administrative Procedure Act, 5 U.S.C. § 706 (2012), and seeking

declaratory and injunctive relief. See First Amended Complaint (“Compl.”) ¶¶ 13, 139-214.

Currently before the Court is the Plaintiff’s Motion for Preliminary Injunction and Expedited

Discovery to Prevent Further Spoliation of, and to Preserve and Restore, Evidence and

Discoverable Information (“Pl.’s Mot.”). Upon careful consideration of the parties’

submissions 2 and their oral argument presented to the Court on July 11, 2014, the Court

concludes for the following reasons that it must deny the plaintiff’s motion.


1
 The individual defendants are: David Fish, Steven Grodnitzky, Lois Lerner, Steven Miller, Holly Paz, Michael
Seto, Douglas Shulman, Cindy Thomas, William Wilkins, Susan Maloney, Ronald Bell, Janine L. Estes, and Fay
Ng.
2
  In addition to the submissions already identified, the Court considered the following filings made by the parties in
rendering its decision: (1) the Memorandum in Support of Plaintiff’s Motion for Preliminary Injunction and
Expedited Discovery to Prevent Further Spoliation of, and to Preserve and Restore, Evidence and Discoverable
Information (“Pl.’s Mem.”); (2) the Individual Management Defendants’ Opposition to Plaintiff’s Motion for
                                                                                                       (continued . . .)

                                                           1
                                            I. BACKGROUND

          The plaintiff “is a not-for-profit Texas corporation organized and operated exclusively or

primarily for a charitable purpose.” Compl. ¶ 2. On July 15, 2010, the plaintiff filed an

application with the IRS for tax-exempt status pursuant to the Internal Revenue Code, 26 U.S.C.

§§ 501(c)(3), 509(a)(1), 170(b)(1)(a)(vi). Id. ¶¶ 3-4. The plaintiff alleges that because of its

“mission of promoting election integrity and its perceived association with ‘Tea Party’

organizations, the IRS Defendants systematically targeted [the plaintiff’s] . . . application for

unwarranted delay and heightened review and scrutiny,” thereby subjecting the plaintiff “to

numerous unnecessary, burdensome, and unlawful requests for information about its operations,

activities, leadership, volunteers, associations, and affiliations.” Id. ¶ 5. The defendants have

filed motions to dismiss the complaint, which are now ripe for resolution. See ECF Nos. 54, 59,

63, 64.

          The plaintiff “and its counsel first learned of [certain] missing emails [of some of the

defendants] from published reports late in the day on Friday, June 13, 2014. According to initial

and subsequent news reports, at least two years’ worth of emails . . . have gone missing.” Pl.’s

Mem. at 5. The plaintiff alleges that “[t]he lost emails belong to at least seven IRS employees

implicated in” the case currently before this Court. Id. In particular, the plaintiff complains

about emails belonging to defendant Lois Lerner, “who directed the IRS division responsible for

[allegedly] targeting applicants for tax-exempt status perceived to have conservative political

views.” Id. “According to published accounts, the hard drive on Ms. Lerner’s IRS computer



(. . . continued)
Preliminary Injunction and Expedited Discovery (“Indv. Defs.’ Mem.”); (3) the United States’ Response Opposing
True the Vote’s Motion for Preliminary Injunction and Expedited Discovery (“United States’ Mem.”); and (4) the
Cincinnati Defendants’ Memorandum in Opposition to Plaintiff’s Motion for Preliminary Injunction and Expedited
Discovery (“Cin. Defs.’ Mem.”).


                                                       2
‘crashed’ just ten days after a June 3, 2011 congressional letter inquired about the possible

targeting of donors to politically conservative groups.” Id. at 5-6.

        On June 30, 2014, the plaintiff filed its motion for preliminary injunctive relief and

expedited discovery, which requests an order from the Court directing the defendants “to

preserve and prevent further destruction of all documents and electronically stored information

within the scope of [Federal Rules of Civil Procedure] 26(b) and 34(a)(1)(A) in their possession,

custody, and control.” Pl.’s Mot. at 1. The plaintiff further requests that the Court direct the

parties to conduct a discovery conference pursuant to Federal Rule of Civil Procedure 26(f). Id.

at 1. Finally, the plaintiff asks the Court to authorize a third party forensic expert to conduct

“expedited discovery” regarding the emails by inspecting and examining the electronic media

that contain or contained electronically stored information that might be relevant to the plaintiff’s

case. Id. at 1-2. The defendants oppose the plaintiff’s motion.

                                   II. STANDARD OF REVIEW

        “‘A plaintiff seeking a preliminary injunction must establish [1] that [it] is likely to

succeed on the merits, [2] that [it] is likely to suffer irreparable harm in the absence of

preliminary relief, [3] that the balance of equities tips in [its] favor, and [4] that an injunction is

in the public interest.’” Sherley v. Sebelius, 644 F.3d 388, 392 (D.C. Cir. 2011) (quoting Winter

v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)) (some alterations in original). Because

it is “an extraordinary remedy,” a preliminary injunction “should be granted only when the party

seeking the relief, by a clear showing, carries the burden of persuasion.” Cobell v. Norton, 391
F.3d 251, 258 (D.C. Cir. 2004) (citing Mazurek v. Armstrong, 520 U.S. 968, 972 (1997)).

        The District of Columbia Circuit has applied a “sliding scale” approach in evaluating the

preliminary injunction factors. Sherley, 644 F.3d at 392. Under this analysis,



                                                    3
         [i]f the movant makes an unusually strong showing on one of the factors, then it
         does not necessarily have to make as strong a showing on another factor. For
         example, if the movant makes a very strong showing of irreparable harm and
         there is no substantial harm to the non-movant, then a correspondingly lower
         standard can be applied for likelihood of success . . . . Alternatively, if substantial
         harm to the nonmovant is very high and the showing of irreparable harm to the
         movant very low, the movant must demonstrate a much greater likelihood of
         success. It is in this sense that all four factors must be balanced against each
         other.

Davis v. Pension Benefit Guar. Corp., 571 F.3d 1288, 1291–92 (D.C. Cir. 2009) (internal

quotation marks and citations omitted). 3

                                                 III. ANALYSIS

A.       Whether a Preliminary Injunction Is Warranted

         1.       Irreparable Harm

         The plaintiff argues that the purported loss of the emails constitutes spoliation of

evidence, and that it “will face irreparable injury to the fair adjudication of its claims—and

consequently, its constitutional rights—if critical electronic information is not recovered and

preserved.” Pl.’s Mem. at 23. Moreover, counsel for the plaintiff represented at oral argument

that the plaintiff does not trust the defendants to refrain from destroying other potential evidence

relevant to its claims.

         To demonstrate irreparable harm in this Circuit, a plaintiff’s alleged “injury must be both

certain and great; it must be actual and not theoretical. ‘Injunctive relief will not be granted
3
  Several members of the Circuit have read the Supreme Court’s decision in Winter to cast doubt on the continued
validity of the sliding scale approach. See Davis, 571 F.3d at 1296 (Kavanaugh, J, joined by Henderson, J.,
concurring) (“[U]nder the Supreme Court’s precedents, a movant cannot obtain a preliminary injunction without
showing both a likelihood of success and a likelihood of irreparable harm, among other things” (emphasis in
original)); Sherley, 644 F.3d at 393 (“Like our colleagues, we read Winter at least to suggest if not to hold ‘that a
likelihood of success is an independent, free-standing requirement for a preliminary injunction.’” (quoting Davis,
571 F.3d at 1296 (concurring opinion))). But the Circuit has had no occasion to decide this question because it has
not yet encountered a post- Winter case where a preliminary injunction motion survived the less rigorous sliding-
scale analysis. See Sherley, 644 F.3d at 393 (“We need not wade into this circuit split today because, as in Davis, as
detailed below, in this case a preliminary injunction is not appropriate even under the less demanding sliding-scale
analysis.”). Thus, because it remains the law of this Circuit, the Court must employ the sliding scale analysis here.



                                                          4
against something merely feared as liable to occur at some indefinite time.’” Wis. Gas. Co. v.

FERC, 758 F.2d 669, 674 (D.C. Cir. 1985) (citation omitted). Further, “the party seeking

injunctive relief must show that ‘[t]he injury complained of [is] of such imminence that there is a

‘clear and present’ need for equitable relief to prevent irreparable harm.’” Id. (citation omitted)

(alterations in original). “Destruction of evidence may . . . rise to the level of irreparable harm.”

United States v. Sum of $70,990,605, __ F. Supp. 2d __, __, 2013 WL 6157977, at *4 (D.D.C.

2013); see also Citizens for Responsibility & Ethics in Washington v. Exec. Office of the

President, Civ. No. 07-1707 (D.D.C. Oct. 19, 2007) (JMF/HHK), Report and Recommendation

at 3 (“[I]f, as [the plaintiff] contends, the e-mails have been deleted, then the backup media are

the only place where they may be and the obliteration of this backup media obviously threatens

[the plaintiff] with irreparable harm. Indeed, the threat of such obliteration is a text book

example of irreparable harm.”). 4

        As indicated above, the plaintiff’s allegations of irreparable harm are predicated on two

assumptions. First, the plaintiff assumes that, absent an injunction directing the attempted

recovery of the emails, they might never be recovered if recovery of the emails is possible.

Second, the plaintiff assumes that spoliation has already occurred, and will therefore continue to

occur unless the Court orders the defendants to preserve potential evidence going forward.

        With respect to the recovery of the emails, it bears noting that the Treasury Inspector

General for Tax Administration (“TIGATA”), which is independent from the IRS, has initiated a

forensic investigation and recovery effort centered on the loss of the emails at issue in the

plaintiff’s motion. See generally ECF No. 92-1 (Declaration of Timothy P. Campus). The

4
 Magistrate Judge Facciola’s Report and Recommendation was ultimately adopted as an order of the Court. See
ECF No. 18 (Order) at 1-2, Citizens for Responsibility & Ethics in Washington v. Exec. Off. of the President, Civ.
No. 07-01707 (HHK) (Nov. 12, 2007).



                                                         5
Deputy Inspector General has represented to the Court under penalty of perjury that the

investigation is being conducted by individuals with “in-depth knowledge of investigative

principles, techniques, methods, and procedures [who] have received professional investigative

training.” Id. ¶ 6; id. ¶ 7 (“The technical special agents assigned to the investigation have

received extensive training in computer and electronic investigations to include training at the

Federal Law Enforcement Training Center, the Department of Defense’s Defense Cyber

Investigations Training Academy, the National White Collar Crime Center, courses at the

Federal Bureau of Investigation[,] as well as other training courses and seminars hosted by

government agencies, universities[,] and private industry.”). Accordingly, despite the general

distrust of the defendants expressed by the plaintiff, the Court has no factual basis to concur with

that distrust, not only as to the defendants but seemingly every component of the Department of

the Treasury (and presumably of every component of the Executive Branch of the federal

government), and therefore concludes that the issuance of an injunction will not further aid in the

recovery of the emails, if such recovery is possible, but will rather only duplicate and potentially

interfere with ongoing investigative activities.

       As to the charges of past and future spoliation, the Court must consider first whether

there is reason to believe that spoliation has occurred. Without a finding that spoliation

previously occurred, there is little basis to conclude that the defendants will “continue” spoliating

potential evidence. “Spoliation” is “defined as ‘the destruction or material alteration of evidence

or the failure to preserve property for another’s use as evidence in pending or reasonably

foreseeable litigation.’” Clarke v. Wash. Metropolitan Area Transit Auth., 904 F. Supp. 2d 11,

20 (D.D.C. 2012) (quoting D’Onofrio v. SFX Sports Grp., Inc., 2010 WL 3324964, at *5 & n.5

(D.D.C. Aug. 24, 2010)). And a party is obligated to not spoliate “‘documents it knew or



                                                   6
reasonably should have known were relevant to the . . . litigation if it knew the destruction or

alteration of those documents would prejudice the plaintiff[].’” Shepherd v. Am. Broad. Cos., 62
F.3d 1469, 1481 (D.C. Cir. 1995) (citation omitted).

       The plaintiff argues first that the IRS was under the obligation not to spoliate evidence

relevant to this case by virtue of an earlier filed case pending before another member of this

Court, Z Street, Inc. v. Koskinen, __ F. Supp. 2d __, 2014 WL 2195492 (D.D.C. 2014).

Specifically, the plaintiff contends that the filing of the Z Street case “had already placed the IRS

and the Individual Defendants on notice of their obligations to preserve not only Ms. Lerner’s

emails but all evidence relevant to the” allegations made in the case before this Court. Pl.’s

Mem. at 15 (emphasis in original).

       “Z Street . . . is a non-profit corporation in Pennsylvania that is dedicated to educating the

public about various issues related to Israel and the Middle East,” which filed its complaint in

December 2010. Z Street, __ F. Supp. 2d at __, 2014 WL 2195492, at *1. The plaintiff there

alleges that the IRS “violated the First Amendment when it implemented an internal review

policy that subjected Israel-related organizations that are applying for tax-exempt status under”

26 U.S.C. § 501(c)(3) “to more rigorous review procedures than other organizations applying for

that same status” and Z Street argues “that this so-called ‘Israel Special Policy’ represents

impermissible viewpoint discrimination on the part of the federal government.” Id. Z Street

further alleges that, under the “Israel Special Policy,” certain tax-exempt status applications were

“being sent to a special unit in the [IRS’s] D.C. office to determine whether the organization’s

activities contradict the [Obama] Administration’s public policies.” Id. at 2.

       Despite the plaintiff’s creative argument to the contrary, the Court cannot conclude that

the filing of the Z Street case created an obligation on the defendants to preserve evidence related



                                                  7
to this case. To be sure, both Z Street and this case involve claims against the IRS of

impermissible viewpoint discrimination. However, the type of alleged viewpoint discrimination

in the two cases is quite different. Whereas Z Street involves allegations of undue scrutiny of

organizations that have certain views concerning Israel, this case concerns allegations of undue

scrutiny of organizations that have conservative political views. The plaintiff did not argue

either in its written submissions or during oral argument that the two viewpoints at issue are

identical, nor does the Court find a reason to treat the two viewpoints as such. What the plaintiff

seeks to do is have the Court draw an analogy between the two cases based on the fact that the

two plaintiffs have opposed Obama Administration policies, and find from that similarity a

preservation obligation applicable to this case arising from the filing of the Z Street litigation.

That connective leap the Court cannot make. Although evidence in Z Street and evidence in this

case might overlap—should this case survive the defendants’ pending motions to dismiss—the

Court declines to find that a preservation obligation on the defendants in this case arose from the

fact that both parties have opposed Obama Administration policies even though grounded on

factually different subjects.

           The plaintiff also argues the IRS’s alleged disregard for and violation of the Federal

Records Act, 44 U.S.C. §§ 2901-2909, 3101-3107 (2012), is a basis for finding that the

defendants flouted an existing preservation obligation when defendant Lerner’s hard drive

crashed. See, e.g., Pl.’s Mem. at 2, 15-16, 26. While the IRS’s obligation to maintain federal

records is undoubtedly important, the alleged violations are a distraction from the questions

currently and appropriately before the Court. First, there is no proof that “records,” as that term

is defined by the Act, 5 have been destroyed. More importantly, under the Federal Records Act,


5
    A “record” is defined as
                                                                                          (continued . . .)

                                                    8
there is “only one remedy for the improper removal[, defacing, alteration, or destruction] of a

‘record’ from [a government] agency. The head of an agency is required under 44 U.S.C. § 3106

to notify the Attorney General if he determines or ‘has reason to believe’ that records have been

improperly removed,” defaced, altered, or destroyed. Kissinger v. Reporters Comm. for

Freedom of the Press, 445 U.S. 136, 147-148 (1980) (quoting 44 U.S.C. § 3106) (emphasis

added). Upon notification, the Attorney General can then initiate suit against the offending

party. And “regardless of whether [a party] has violated the [Federal Records Act] . . . ,

Congress has not vested federal courts with jurisdiction to adjudicate that question upon suit by a

private party.” Id. at 149-50. Accordingly, even if there has been a Federal Records Act

violation, the current action before this Court is not the appropriate vehicle to determine whether

such a violation occurred. Without the authority to make that determination in the first instance,

it would be inappropriate for the Court to predicate a finding of spoliation on a violation of the

Federal Records Act.

         Rather, the relevant question for the Court is whether the defendants have complied with

their general obligation not to spoliate “‘documents [they] knew or reasonably should have

known were relevant to [this] . . . litigation if [they] knew the destruction or alteration of those

documents would prejudice the plaintiff[].’” Shepherd, 62 F.3d at 1481 (emphasis added)


(. . . continued)
           all books, papers, maps, photographs, machine readable materials, or other documentary materials,
           regardless of physical form or characteristics, made or received by an agency of the United States
           Government under Federal law or in connection with the transaction of public business and
           preserved or appropriate for preservation by that agency or its legitimate successor as evidence of
           the organization, functions, policies, decisions, procedures, operations, or other activities of the
           Government or because of the informational value of data in them. Library and museum material
           made or acquired and preserved solely for reference or exhibition purposes, extra copies of
           documents preserved only for convenience of reference, and stocks of publications and of
           processed documents are not included.

44 U.S.C. § 3301.



                                                           9
(citation omitted). Again, for the reasons stated above and based upon the current record, the

Court cannot conclude that the defendants spoliated evidence. Because efforts to recover the

emails at issue are ongoing, and because the plaintiff has presented no credible evidence to

support its allegations that the defendants have spoliated evidence or its suspicion that they will

do so in the future, the plaintiff has failed to show that it will suffer irreparable harm absent

preliminary injunctive relief.

        2.      Likelihood of Success on the Merits

        The plaintiff does not directly argue the merits of its underlying case in the motion

currently before the Court. Indeed, the plaintiff states that “[a]t this juncture, . . . the preliminary

injunction and related relief that True the Vote seeks is not addressed to the merits of its First

Amendment and other constitutional and statutory claims.” Pl.’s Mem. at 24 (emphasis in

original). Rather, the plaintiff argues that, “[i]n these circumstances, ‘certain courts relax the

standard so that plaintiffs do not have to demonstrate likelihood of success on the merits of the

litigation, as such consideration is not appropriate for evidence preservation.’” Id. at 24-25

(quoting Ingersoll v. Farmland Foods, Inc., No. 10-6046-CV-SJ-FJG, 2013 WL 461918, at *2

(W.D. Mo. Feb. 6, 2013)) (emphasis in original). However, the plaintiff cites no cases for this

proposition from this Court or Circuit. Indeed, other members of this Court have found that a

showing of likelihood of success is necessary where a plaintiff seeks a preservation order

through a preliminary injunction motion. See, e.g., Citizens for Responsibility & Ethics in

Washington v. Cheney, 577 F. Supp. 2d 328, 333-36 (D.D.C. 2008).

        The plaintiff does argue in passing that it “has shown the requisite likelihood of success

on the merits” and that the “[d]efendants’ pending motions to dismiss border on the frivolous, for

the reasons set forth in” the plaintiff’s oppositions to those motions to dismiss. Pl.’s Mem. at 25.



                                                  10
Given that another federal district court recently granted in part and denied in part motions to

dismiss similar claims in another case, see NorCal Tea Party Patriots v. IRS, __ F. Supp. 2d __,

__, 2014 WL 3547369, at *1, *14 (S.D. Ohio 2014), it is conceivable that each party has

presented non-frivolous arguments regarding the viability of the plaintiff’s claims in this case.

The most the Court can conclude at this juncture is that the plaintiff has some likelihood of

success. But even if the plaintiff is correct that it has a strong likelihood of success on the

merits, it has failed to show irreparable harm, which is a prerequisite to obtaining injunctive

relief. See Chaplaincy of Full Gospel Churches v. England, 454 F.3d 290, 297 (D.C. Cir. 2006)

(“A movant’s failure to show any irreparable harm is therefore grounds for refusing to issue a

preliminary injunction, even if the other three factors entering the calculus merit such relief.”).

       3.      Balance of the Equities

       The fact that the plaintiff has failed to demonstrate irreparable harm weighs in favor of

the defendants. On the other hand, enjoining the defendants from destroying potential

evidence—regardless of whether any potential evidence was previously destroyed—would not

burden the defendants, because the IRS has already dedicated a significant amount of resources

to its document preservation efforts. See United States’ Mem. at 3 (“Over 250 IRS employees

have spent over 120,000 hours working to preserve and produce files related to this case and

other Congressional investigations [and] [t]he IRS’s efforts have cost nearly $10 million.”

(citation omitted)). The Court thus concludes that the balance of the equities does not weigh

strongly in favor of either party.

       4.      Public Interest

       The public interest weighs strongly against the type of injunctive relief the plaintiff seeks.

As the United States argues, “[s]ubsection (a) of section 6103 [of the Internal Revenue Code]



                                                  11
provides the general prohibition that tax return information is confidential and cannot be

disclosed or inspected” subject to certain exceptions elsewhere in section 6103. See United

States’ Mem. at 11; see also 26 U.S.C. § 6103(a). Moreover, section 6103 repeatedly

emphasizes a strong congressional policy that favors maintaining the confidentiality of tax

returns and return information. See, e.g., 26 U.S.C. § 6103(h)(4)(D) (“A return or return

information may be disclosed in a Federal or State judicial or administrative proceeding

pertaining to tax administration but only . . . to the extent required by order of a court pursuant to

section 3500 of title 18, United States Code, or rule 16 of the Federal Rules of Criminal

Procedure, such court being authorized in the issuance of such order to give due consideration to

the congressional policy favoring the confidentiality of returns and return information as set forth

in this title.”); id. § 6103(i)(4)(D) (“In ruling upon the admissibility of returns or return

information, and in the issuance of an order [in connection with certain criminal proceedings],

the court shall give due consideration to congressional policy favoring the confidentiality of

returns and return information as set forth in this title.”). Allowing a third party, as requested by

the plaintiff, to inspect IRS computers would necessarily result in the disclosure of tax returns

and return information to that third party. Finally, while the recovery of the emails at issue is

certainly in the public interest to the extent that government records were included among those

emails, the public interest is already being served through the ongoing TIGTA investigation.

        Having failed to satisfy the standard for the extraordinary remedy of preliminary

injunctive relief, the Court must deny the plaintiff’s motion for an injunction.

B.      Whether Expedited Discovery Is Warranted

        The plaintiff argues that it is entitled to expedited discovery under either of the two tests

that have been employed in this District. See Pl.’s Mem. at 20. “To determine whether



                                                  12
expedited discovery is appropriate, courts have developed two commonly recognized

approaches: (1) the Notaro[ v. Koch, 95 F.R.D 403 (S.D.N.Y. 1982),] test and (2) the

reasonableness, or good cause, test.” Disability Rights Council of Greater Wash. v. Wash.

Metro. Area Transit Auth., 234 F.R.D. 4, 6 (D.D.C. 2006). Under the Notaro test,

       courts should require the plaintiff to demonstrate (1) irreparable injury, (2) some
       probability of success on the merits, (3) some connection between the expedited
       discovery and the avoidance of the irreparable injury, and (4) some evidence that
       the injury that will result without expedited discovery looms greater than the
       injury that the defendant will suffer if the expedited relief is granted.

Notaro, 95 F.R.D. at 405. Because the Court has already concluded that the plaintiff has failed to

make a showing of irreparable harm, the Court also concludes that the plaintiff cannot satisfy the

Notaro test.

       In any event, as Magistrate Judge John Facciola has noted, “[m]ore recent cases have

rejected the Notaro test in favor of a reasonableness test, particularly in cases where the

expedited discovery is related to a motion for a preliminary injunction.” Disability Rights

Council, 234 F.R.D. at 6. Indeed, a recent opinion issued by another member of this Court

rejected the Notaro test. See Guttenberg v. Emery, __ F. Supp. 2d __, __, 2014 WL 1100982, at

*6 (D.D.C. 2014) (“This Court agrees with those courts that have rejected the Notaro standard in

favor of the reasonableness approach, an approach more suited to the application of the Court’s

broad discretion in handling discovery.”). This Court agrees with that position.

       Under the reasonableness test, “courts consider the reasonableness of the request in light

of the entire record to date and all of the surrounding circumstances.” Disability Rights Council,
234 F.R.D. at 6. Courts “commonly consider[] . . . but are not limited to” the following factors:

       (1) whether a preliminary injunction is pending; (2) the breadth of the discovery
       requests; (3) the purpose for requesting the expedited discovery; (4) the burden on
       the defendants to comply with the requests; and (5) how far in advance of the
       typical discovery process the request was made.

                                                 13
Id. (citation omitted). The Court therefore turns to the factors identified in Disability Rights
Council.

         (1) Whether a preliminary injunction is pending. As the Court has already

determined, the plaintiff has failed to satisfy the standard for preliminary injunctive relief.

Therefore, no motion for a preliminary injunction remains pending.

         (2) The breadth of the discovery requests. The discovery requested here, though it

purports to be narrow, is actually quite broad. The plaintiff seeks permission for a third party

forensic expert to access not only government property, but also personal property. See Pl.’s

Mot. at 1 (seeking an order permitting inspection “by entering Defendants’ premises or other

location” of electronic media “whether for business or personal use”). Because the property at

least partially comprises IRS computers, the searches would result in the disclosure of tax return

and return information of individuals and entities that are not parties to this lawsuit in violation

of 26 U.S.C. § 6103(a), as discussed above. Moreover, because discovery is sought from the

individual defendants, the discovery is much broader than legally permissible at this point,

because the individual defendants have all asserted qualified immunity defenses in their pending

motions to dismiss. The Supreme Court has clearly instructed that “[o]nce a defendant pleads a

defense of qualified immunity, . . . the judge appropriately may determine, not only the currently

applicable law, but whether that law was clearly established at the time an action occurred” and

“[u]ntil this threshold immunity question is resolved, discovery should not be allowed.” 6 Siegert

v. Gilley, 500 U.S. 226, 231 (1991) (citation and quotation marks omitted); see also Hunter v.

Bryant, 502 U.S. 224, 227 (1991) (“Moreover, because the entitlement is an immunity from suit

rather than a mere defense to liability, we repeatedly have stressed the importance of resolving


6
  During oral argument, counsel for the plaintiff implicitly acknowledged this problem by indicating a willingness to
treat the individual defendants differently than the IRS.


                                                         14
immunity questions at the earliest possible stage in litigation.” (citation and quotation marks

omitted) (emphasis in original)); Mitchell v. Forsyth, 472 U.S. 511, 526 (1985) (“Unless the

plaintiff’s allegations state a claim of violation of clearly established law, a defendant pleading

qualified immunity is entitled to dismissal before the commencement of discovery.”); Wuterich

v. Murtha, 562 F.3d 375, 382 (D.C. Cir. 2009) (defense of qualified immunity “entitles

government officials not merely to avoid standing trial, but also to avoid the burdens of such

pretrial matters as discovery . . . , as [i]nquiries of this kind can be particularly disruptive of

effective government” (quotation marks and citation omitted) (emphasis in original)).

        (3) The purpose for requesting the expedited discovery. Although the plaintiff

repeatedly alleges that it will be harmed absent the recovery of any lost data, it is unclear why

expedited discovery is needed, especially given ongoing efforts to recover and preserve the

emails at issue by both the IRS and the TIGTA.

        (4) The burden on the defendants to comply with the requests. The IRS represents

that it has already expended a huge amount of resources on its document preservation efforts.

See United States’ Mem. at 3 (“Over 250 IRS employees have spent over 120,000 hours working

to preserve and produce files related to this case and other Congressional investigations [and]

[t]he IRS’s efforts have cost nearly $10 million.” (citation omitted)). As discussed above, the

plaintiff requests access to both government and personal property, and granting that request

would undoubtedly further burden the defendants. And again, the individual defendants have

asserted a qualified immunity defense, and settled law “entitles government officials not merely

to avoid standing trial, but also to avoid the burdens of such pretrial matters as discovery” until

those defenses have been addressed. Wuterich, 562 F.3d at 382.




                                                   15
       (5) How far in advance of the typical discovery process the request was made.

Typically, discovery begins upon the resolution of any motions to dismiss. See, e.g., Bank of

Am., N.A. v. FDIC, 908 F. Supp. 2d 60, 83-84 (D.D.C. 2012) (“[A] motion to dismiss is brought

during the initial stages of a case, before discovery has commenced . . . .”). Because the

defendants’ motions to dismiss remain pending, the plaintiff’s discovery request is premature.

And although the IRS has known of the lost emails since June 2011, and failed to disclose the

loss until recently, the Court cannot fault the defendants for the nondisclosures as related to this

case as no disclosure obligation exists yet because discovery has not yet commenced.

       In addition to the above factors, the fact that the plaintiff previously agreed to postpone a

Rule 26(f) discovery conference until after the resolution of the pending motions to dismiss

weighs against allowing expedited discovery. See Indv. Defs.’ Mem., Ex. 1; Cin. Defs.’ Mem.,

Ex. 1. The plaintiff’s fears that emails or other information have been or might later be

destroyed will not be alleviated by ordering the parties to draft a discovery plan or otherwise

commence the discovery process immediately. Moreover, as a result of the filing of this case,

the defendants are now on notice of their obligation to preserve any potentially relevant

evidence, and the Court instructs the defendants to comply with that obligation. Overall, the

reasonableness test factors weigh in favor of the defendants, with the exception of the fifth

factor, which is neutral. Because the plaintiff has failed to satisfy either test for expedited

discovery, the Court must therefore deny the plaintiff’s request for this relief.




                                                  16
                                             IV. CONCLUSION

           Because the plaintiff has not satisfied the standard for preliminary injunctive relief or the

standard for expedited discovery, the Court denies the plaintiff’s motion. 7

           SO ORDERED this 7th day of August, 2014.


                                                                     REGGIE B. WALTON
                                                                     United States District Judge




7
    An Order consistent with this Memorandum Opinion will be issued contemporaneously.


                                                       17